                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

MARCUS HARRIS,

                       Plaintiff,

       v.                                                      Case No. 19-C-1107

CO JESTER, et al.,

                       Defendants.


                                              ORDER


       On August 29, 2019, the court issued a screening order dismissing the plaintiff’s complaint

for failure to state a claim. The plaintiff appealed on September 25, 2019. Later that day, the Clerk

of Court directed the plaintiff to pay the filing fee or to submit a motion for permission to appeal

in forma pauperis along with a certified copy of his trust account statement for the past six months

on or before October 16, 2019. Dkt. No. 15. The plaintiff filed a motion for leave to proceed in

forma pauperis on appeal but did not submit a certified copy of his prison trust account statement

as required by 28 U.S.C. § 1915(a). Without the prison trust account statement, the court is unable

to calculate the required initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). Therefore, the

plaintiff shall submit a certified copy of his trust account statement for the six-month period on or

before November 8, 2019. If the plaintiff fails to submit his trust account statement by that date,

his motion for leave to appeal without prepayment of the filing fee will be denied.

       SO ORDERED this 18th            day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court
